Name: 76/33/EEC: Commission Decision of 12 December 1975 authorizing the Kingdom of Belgium to waive the provisions relating to the wrapping of beef quarters subject to intervention measures (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-01-14

 Avis juridique important|31976D003376/33/EEC: Commission Decision of 12 December 1975 authorizing the Kingdom of Belgium to waive the provisions relating to the wrapping of beef quarters subject to intervention measures (Only the French and Dutch texts are authentic) Official Journal L 007 , 14/01/1976 P. 0017 - 0017++++ ( 1 ) OJ N L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ N L 195 , 18 . 7 . 1974 , P . 14 . ( 3 ) OJ N L 193 , 14 . 7 . 1973 , P . 18 . ( 4 ) OJ N L 254 , 1 . 10 . 1975 , P . 41 . COMMISSION DECISION OF 12 DECEMBER 1975 AUTHORIZING THE KINGDOM OF BELGIUM TO WAIVE THE PROVISIONS RELATING TO THE WRAPPING OF BEEF QUARTERS SUBJECT TO INTERVENTION MEASURES ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 76/33/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 1855/74 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 5 ) THEREOF , WHEREAS THE SECOND SUBPARAGRAPH OF ARTICLE 4 ( 2 ) OF COMMISSION REGULATION ( EEC ) N 1896/73 OF 13 JULY 1973 ON DETAILED RULES FOR THE APPLICATION OF INTERVENTION MEASURES ON THE MARKET IN BEEF AND VEAL ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 2500/75 ( 4 ) , LAYS DOWN THE WRAPPING REQUIREMENTS FOR MEAT IN QUARTERS SUBJECT TO INTERVENTION MEASURES ; WHEREAS THE SAME SUBPARAGRAPH PROVIDES THAT MEMBER STATES MAY BE AUTHORIZED TO USE WRAPPINGS OTHER THAN POLYTHENE AND COTTON ( STOCKINETTE ) COVERINGS WHERE NECESSARY ; WHEREAS THE KINGDOM OF BELGIUM HAS REQUESTED AUTHORIZATION TO USE A WRAPPING COMPRISING TWO COTTON ( STOCKINETTE ) COVERINGS ; WHEREAS THAT WRAPPING MAY BE CONSIDERED AS EQUIVALENT TO THE NORMAL WRAPPING PROVIDED FOR IN REGULATION ( EEC ) N 1896/73 ; WHEREAS THE KINGDOM OF BELGIUM SHOULD THEREFORE BE AUTHORIZED TO WAIVE THE PROVISIONS OF THE FIRST SENTENCE OF THE SECOND SUBPARAGRAPH OF ARTICLE 4 ( 2 ) OF REGULATION ( EEC ) N 1896/73 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 BEEF QUARTERS HELD IN INTERVENTION STORAGE IN THE KINGDOM OF BELGIUM MAY BE WRAPPED IN TWO COTTON ( STOCKINETTE ) COVERINGS WHICH MEET THE FOLLOWING REQUIREMENTS : ( A ) FOR FOREQUARTERS THE DIMENSIONS SHALL BE : _ NOMINAL WIDTH : 60 CM , _ NOMINAL LENGTH : 160 CM ; FOR HINDQUARTERS THE DIMENSIONS SHALL BE : _ NOMINAL WIDTH : 46 CM , _ NOMINAL LENGTH : 190 CM ; ( B ) QUALITY OF YARN : 40 000 M PER KG . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 12 DECEMBER 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION